UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6545



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TIMOTHY ANTONIO JONES, a/k/a Tony Smith,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-98-148, CA-01-18-3)


Submitted:   August 13, 2002             Decided:   September 12, 2002


Before WIDENER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Antonio Jones, Appellant Pro Se. S. David Schiller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Timothy Antonio Jones seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).            We

have reviewed the record and the district court’s opinion and find

no   reversible   error.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court. United States v. Jones, Nos. CR-98-148; CA-01-18-3

(E.D. Va. Jan. 28, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2